DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 2/9/2021 and 11/9/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, there is no antecedent basis for “the first pair of beams of light” set forth by either parent claim 2 or intervening claim 4.
Claims 8-11 depend on claim 5.
In claim 7, there is no antecedent basis for “the first pair of beams” or “the second pair of beams” set forth in parent claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,444,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth is taught or suggested by the claims of U.S. Patent No. 10,444,336.
With respect to claim 2 of the present application, the claims of USPN 10,444,366 teach or suggest:
A lidar sensor [ taught by line 1 of claim 12 of USPN 10,444,366 ] comprising: an optical sensor configured to produce signals usable for simultaneously measuring multiple distances between the lidar sensor and points of reflections in an environment based at least on receiving one or more beams of light [ taught by lines 2-3 of claim 12 of USPN 10,444,366; simultaneous multiple distances being inferred by lines 4-8 teaching beams in multiple directions ]; a laser configured to emit an initial beam of light, a first portion of the initial beam of light being directed into the environment in a first direction, a second portion of the initial beam of light being directed into the environment in a second direction different from the first direction, and an internal portion of the initial beam of light being directed to the optical sensor, wherein the optical sensor is configured to receive each of the internal portion of the initial beam of light, a first reflected beam of light resulting from the first portion of the initial beam of light being reflected from a first point of reflection in the environment, and a second reflected beam of light resulting from the second portion of the initial beam of light being reflected from a second point of reflection in the environment [ taught by lines 4-18 of claim 12 of USPN 10,444,366 ], wherein a time duration between the first portion of the initial beam of light being directed into the environment and the first reflected beam of light being received by the optical sensor overlaps with a time duration between the second portion of the initial beam of light being directed into the environment and the second reflected beam of light being received by the optical sensor [ taught by lines 28-34 of claim 12 of USPN 10,444,366 ], and wherein the optical sensor is configured to generate a first signal and a second signal using the internal portion of the initial beam of light, the first reflected beam of light and the second reflected beam of light, wherein the first signal is usable for measuring a distance between the lidar sensor and the first point of reflection and the second signal is usable for measuring a distance between the lidar sensor and the second point of reflection [ taught by lines 9-18 of claim 12 of USPN 10,444,366 ].
Claim 4 is taught by claim 13 of USPN 10,444,366.
Claim 6 is taught by claim 14 of USPN 10,444,366.
Claim 12 is suggested to a skilled artisan by lines 30-43 of claim 2 of USPN 10,444,366.
The subject matter of claims 3, 5, 7-11 and 13 would have been derivable by a person of ordinary skill in the art, when reading the entire subject matter set forth by claims 1-34 of USPN 10,444,366.
With respect to claim 14, the claims of USPN 10,444,366 teach or suggest:
A method of generating signals usable for determining distances between a lidar sensor and multiple points of reflection in an environment [ suggested by line 1 of claim 20 of USPN 10,444,366 ], the method comprising: splitting a beam of light into a transmitted portion and an internal portion [ taught by lines 2-3 of claim 20 of USPN 10,444,366 ]; splitting the transmitted portion into a first transmitted portion and a second transmitted portion [ taught by lines 4-5 of claim 20 of USPN 10,444,366 ]; modulating the phase of at least the first transmitted portion over a first period of time to embed a first unique code into the modulated phase of the first transmitted portion [ taught by lines 6-9 of claim 20 of USPN 10,444,366 ]; directing the first and second transmitted portions into the environment in a first direction [ taught by lines 13-14 od claim 20 of USPN 10,444,366 ]; receiving a first reflected beam of light resulting from the first and second transmitted portions being reflected from a first point of reflection in the environment [ taught by lines 10-11 of claim 20 of USPN 10,444,366 ]; identifying the first reflected beam of light as resulting from the transmitted portion being directed into the environment based at least in part on detecting the first unique code [ taught by lines 17-20 of claim 20 of USPN 10,444,366 ]; and generating a first signal using the internal portion of the initial beam of light, and the first reflected beam of light, wherein the signal is usable for determining a distance to the first point of reflection in the environment [ taught by lines 21-22 of claim 20 of USPN 10,444,366 ].
Claim 15 is taught by lines 6-9 of claim 20 of USPN 10,444,366.
Claim 16 is taught by claim 22 of USPN 10,444,366.
Claim 17 is taught by lines 10-14 of claim 20 of USPN 10,444,366.
Claim 18 is taught by claim 31 of USPN 10,444,366.
The subject matter of claims 19-21 would have been derivable by a person of ordinary skill in the art, when reading the entire subject matter set forth by claims 1-34 of USPN 10,444,366.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (USPN 4,466,738).
With respect to claim 2, Huang et al disclose:
A lidar sensor [ taught by the sole figure ] comprising: an optical sensor configured to produce signals usable for simultaneously measuring multiple distances between the lidar sensor and points of reflections in an environment based at least on receiving one or more beams of light [ the figure show measuring distances to multiple targets (12); column 1, lines 5-6 teach an apparatus for measuring distance to a plurality of surfaces ]; a laser configured to emit an initial beam of light [ taught by laser (2) ], a first portion of the initial beam of light being directed into the environment in a first direction, a second portion of the initial beam of light being directed into the environment in a second direction different from the first direction [ Bragg cell (8) emits portions of the laser beam in multiple directions ], and an internal portion of the initial beam of light being directed to the optical sensor [ Bragg cell (4) provides an internal beam directed to photodetector (20) ], wherein the optical sensor is configured to receive each of the internal portion of the initial beam of light, a first reflected beam of light resulting from the first portion of the initial beam of light being reflected from a first point of reflection in the environment, and a second reflected beam of light resulting from the second portion of the initial beam of light being reflected from a second point of reflection in the environment [ beam splitters (6 and 14) direct the reflected light from targets (12) to photodetector (20) ], wherein a time duration between the first portion of the initial beam of light being directed into the environment and the first reflected beam of light being received by the optical sensor overlaps with a time duration between the second portion of the initial beam of light being directed into the environment and the second reflected beam of light being received by the optical sensor [ photodetector (20) heterodynes the reflected light and the internal beam – heterodyne detection requires a time overlap ], and wherein the optical sensor is configured to generate a first signal and a second signal using the internal portion of the initial beam of light, the first reflected beam of light and the second reflected beam of light [ RF mixers (26 and 30) generate multiple signals corresponding the multiple signals reflected from targets (12) ], wherein the first signal is usable for measuring a distance between the lidar sensor and the first point of reflection and the second signal is usable for measuring a distance between the lidar sensor and the second point of reflection [ the last three lines of claim 1 teach the phase of each of the signals is used to measure distance to the plurality of targets ].
Allowable Subject Matter with respect to 35 USC 102 or 103 
Claims 3, 4, 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, Huang et al does not teach or suggest “…the first portion of the initial beam of light comprises a first combined beam of light comprising a first pair of beams of light and the second portion of the initial beam of light comprises a second combined beam of light comprising a second pair of beams of light…”
With respect to claim 4, Huang et al does not teach or suggest “…one or more phase
modulators configured to modulate a phase of the first portion of the initial beam of light with a first unique code and the second portion of the initial beam of light with a second unique code over a period of time to embed the respective unique codes in the modulated phases of first and second portions of the initial beam of light, prior to being directed into the environment…”
Claims 6, 12 and 13 are objected to for at least being dependent on claim 4.
Claims 5 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 depends on objected to claim 4.
With respect to claim 7, Huang et al does not teach or suggest the “…at least one optical
frequency shifter configured to shift a frequency of at least a beam of the first pair of beams and a beam of the second pair of beams prior to being directed into the environment…”
Claims 8-11 depend on claim 5.
Claims 14-21 are allowable over the cited prior art with respect to either 35 USC 102 or 103.
With respect to claim 14, Huang et al, when taken alone or in combination with other cited art, does not at least teach or suggest, “…modulating the phase of at least the first transmitted portion over a first period of time to embed a first unique code into the modulated phase of the first transmitted portion…” – when this limitation is taken in entire context.
Claims 15-21 depend on claim 14
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645